Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
The applicant argues that none of the reference teaches the claimed invention largely due o the fact that the prior art fails to disclose an advantage of automatically setting forth manipulations which need to be applied to the image based on an analysis of each planar region which is able to project on. In addition, applicant argues that in all the instances referenced about the changing the size, shape, orientation, color, dynamic features, a user is always mentioned and is always the entity which is performing the changes to the image/graphic/video. Never does Darling indicate the program is able to do this on its own and independently so that based on the surfaces size, angle, pitch, and the like that the image is modified to be presented in a perspective that is seeable or readable by a person. The examiner would like to note that there is nothing in the claimed language that states or requires automatic manipulations applied to images. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, lines 10 discloses identifying planar regions within the altered visible space. Similarly, Claim 2 discloses identifying at least one planar region of the visible space.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 6-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10237530 B1-Brailovskiy et al (Hereinafter referred to as “Brail”), in view of Patent 9451245 B1-Darling.
Regarding claim 1, Brail discloses a computer implemented method for projecting an image (Fig. 1-3), comprising:
providing an electronic device (fig. 1), wherein the electronic device has an image sensing component (Fig. 1, element 106), a processing component (fig. 1, element 126), and a projecting component (Fig 1, element 104);
capturing, by one or more processors, at least one image of an environment within the visible space of the projecting component of the electronic device (column 7, lines 39-45, wherein captures images of user in environment; column 10, line 57, capturing a color image of the environment of the user); ;
generating, by one or more processors, a depth map of the visible space of the environment (column 7, lines 40-52, wherein generating depth maps of the user environment (visible space); column 7, lines 60-65, wherein generate depth map of user environment; column 10, lines 58059, wherein generates a depth map of the environment);
receiving, by one or more processors, a selected image to be projected on the visible space (column 7, lines 64-65, wherein image is selected and sent to the ;
manipulating, by one or more processors, the selected image that is to be projected on the selected planar region based on the generated depth map of the visible space relative to the selected planar region (column 8, lines 50-60, wherein modified images based on depth map; perform segmentation (alter) using the depth map)
Brail fails to explicitly disclose in detail altering, by one or more processors, the visible space based on the limitations of the component of the electronic device; identifying, by one or more processors, planar regions within the altered visible space; receiving, by one or more processors, a selected image to be projected on a selected planar region of the altered visible space; analyzing, by one or more processors, the selected planar region based on the depth map to determine a set of modifications to be made to an image which is selected to be projected onto the selected planar region; manipulating, by one or more processors, the selected image that is to be projected on selected planar region based on the generated depth map of the visible space relative to the selected planar region, wherein the selected image is manipulated based on the generated depth map so that the perspective of the selected image accounts for the depth mapping of the selected planar region; projecting, by one or more processors, the image on the portion of the selected planar region
However, in the same field of endeavor, Darling discloses providing an electronic device (fig. 1), wherein the electronic device has an image sensing component (column 9, lines 38-41, camera), a processing component (column 9, , and a projecting component (column 9, lines 38-45, projector); capturing, by one or more processors, at least one image of an environment within the visible space of the projecting component of the electronic device (Fig.4A-b, column 8, lines 34-35, scan an image; lines 50-55, wherein displaying digitized image (had to have been captured in order to be displayed); altering, by one or more processors, the visible space based on the limitations of the component of the electronic device (column 8, lines 48-51, wherein digitizing the surface is interpreting as altering the visible space); identifying, by one or more processors, planar regions within the altered visible space (column 8, lines 48-51, wherein identifying planar surfaces on the digitized surface as seen in fig 4); receiving, by one or more processors, a selected image to be projected on a selected planar region of the altered visible space (column 8, lines 48-60, wherein image of ghost selected to be located on identified surface) analyzing, by one or more processors, the selected planar region to determine a set of modifications to be made to an image which is selected to be projected onto the selected planar region (column 10, lines 50-67, wherein identified planar surfaces and to modify the projected images; (column 2, lines 40-50, wherein identify edges of a surface including the edge between planar surfaces and outside edge of a planar surface. The edge may be identified as the change in depth that is greater than a preset limit along a surface. This explanation is interpreted as analyzing the identified planar region relative to a set of characteristics, wherein the characteristics are the edges of the planar surfaces, the noisy surface, and change in depth along the surface); manipulating, by one or more processors, the selected image that is to be projected on selected planar region (column 8, lines wherein the selected image is manipulated so that the perspective of the selected image accounts for the depth mapping of the selected planar region (column 8, lines 55-60, wherein changing size of image is interpreted as scaling) projecting, by one or more processors, the image on the portion of the selected planar region (Figs. 3-7, wherein project images onto one or more surfaces).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the computer implemented method disclosed by Brail to disclose altering, by one or more processors, the visible space based on the limitations of the component of the electronic device; identifying, by one or more processors, planar regions within the altered visible space; receiving, by one or more processors, a selected image to be projected on a selected planar region of the altered visible space; analyzing, by one or more processors, the selected planar region based on the depth map to determine a set of modifications to be made to an image which is selected to be projected onto the selected planar region; manipulating, by one or more processors, the selected image that is to be projected on selected planar region based on the generated depth map of the visible space relative to the selected planar region, wherein the selected image is manipulated based on the generated depth map so that the perspective of the selected image accounts for the depth mapping of the selected planar region; projecting, by one or more processors, the image on the portion of the selected planar region as taught by Darling to properly project an image onto a visible space by enhancing the visual effects of the visible space (Darling).
Regarding claim 2, Darling discloses the computer- implemented method of claim 1, further comprising; identifying, by one or more processors, at least one planar region of the visible space (Fig. 5, wherein identify planar surfaces).
Regarding claim 6, Darling discloses the computer- implemented method of claim 1, wherein the captured environment is identified based on predetermined geometric shapes and spaces (abstract, identifying geometric surfaces).
Regarding claim 7, Brail discloses Brail in view of Darling discloses the computer- implemented method of claim 1, further comprising; calculating, by one or more processors, the planar regions’ surfaces and position, wherein each identified pixel compares values to a proximate pixel to generate the depth map (column 2, lines 50-65; column 4, lines 1-10. The examiner notes that Darling discloses identifying planar surfaces. Brail discloses calculating region surfaces identified pixel makes a comparison. This combination suffices for a prima facie rejection).
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8, wherein generating an illustrative depth map of the visible space of the environment (Darling discloses in fig 4 and 6 depth maps; Brail discloses an illustrative depth map in fig. 2), wherein a portion of the environment which inaccessible is identified (Darling discloses projection system may be offset is interpreted as an inaccessible portion of the environment taught in column 9, lines 15-40)
Regarding claim 9, analyses are analogous to those presented for claim 2 and are applicable for claim 9.
Regarding claim 10, Darling discloses the computer program product of claim 9, further comprising; program instructions to analyze the identified planar regions, wherein the planar regions [[is]] are analyzed to set forth a set of manipulations which be applied to a selected image to be projected onto the planar regions based on a predetermined perspective set by the depth map (column 2, lines 40-50, wherein identify edges of a surface including the edge between planar surfaces and outside edge of a planar surface. The edge may be identified as the change in depth that is greater than a preset limit along a surface. This explanation is interpreted as analyzing the identified planar region relative to a set of characteristics, wherein the characteristics are the edges of the planar surfaces, the noisy surface, and change in depth along the surface).
Regarding claim 12, Darling in view of Brail  discloses the computer- program product of claim 8, wherein a plurality of images are projected on the identified at least one planar regions (Darling, fig 3, wherein select images for projection onto planar surfaces; project images onto surfaces), and each of the plurality of images are scaled based on the generated depth map relative to the identified planar regions (Darling, column 8, lines 35-47, wherein identify planar surfaces, select image to be projected, selected images are projected, images may be modified in size (scaled). The examiner notes that Brail discloses modifying images based on the depth map. Therefore, combined with Darlings method of images being scaled (modified), one of ordinary skilled in the art would be able to derive the claimed limitation).
Regarding claim 13, analyses are analogous to those presented for claim 6 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 7 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 2 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 3 and are applicable for claim 17.
Regarding claim 19, analyses are analogous to those presented for claim 5 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 6 and are applicable for claim 20.
Regarding claim 21, Darling discloses the computer- implemented method of claim 1, wherein the planar regions are adjustable in size and shape, and wherein the size and the shape of the planar region is adjusted a set of manipulations to be applied to the selected image is modified based on a new set of parameters for the adjusted planar region (column 2, lines 30-40, wherein a planar surface may be of any suitable size including, but not limited to, about 25 cm.sup.2 or larger, about 50 cm.sup.2 or larger, about 100 cm.sup.2 or larger, about 500 cm.sup.2 or larger, about 0.1 m.sup.2 or larger, about 1 m.sup.2 or larger, about 10 m.sup.2 or larger, about 100 m.sup.2 or larger and any range between and including the sizes provided.  Planar surfaces may be walls, roofs, windows, doors, and the like).
Regarding claim 22, Darling discloses the computer- implemented method of claim 1, further comprising; identifying, by one or more processors, a viewable zone, wherein portions of the visible space are voided which are not accessible by the projecting component (projection system may be offset is interpreted as an inaccessible portion of the environment taught in column 9, lines 15-40.
Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 10237530 B1-Brailovskiy et al (Hereinafter referred to as “Brail”), in view of Patent  9451245 B1-Darling, in further view of US 20180232859 A1-Siddiqui et al (Hereinafter referred to as “Sid”).
Regarding claim 4, Brail discloses the computer- implemented method of claim 1, 
Brail and Darling fail to disclose identifying, by one or more processors, foreground and background of the visible space
However, in the same field of endeavor, Sid discloses identifying, by one or more processors, foreground and background of the visible space ([0033], wherein the colors of various object such as foreground and background objects may be used to guide the refinement of the depth map), wherein obstructions are identified in the visible space (Fig 5 shows obstructions in the visible space)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the computer implemented method disclosed by Brail and Darling to disclose identifying, by one or more processors, foreground and background of the visible space as taught by Sid to guide the refinement of the depth map. This improves the quality of the depth map ([0031], Sid).
Regarding claim 11, analyses are analogous to those presented for claim 4 and are applicable for claim 11.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487